Title: To James Madison from William Eustis, 16 July 1810
From: Eustis, William
To: Madison, James


Sir,
War-Department, 16th. July 1810
Doubtful of the propriety of issuing the order, I have the honor to enclose for your consideration & decision the letter of General Wilkinson, requesting that certain Officers may be ordered to the Seat of Government for the purpose therein mentioned.
The objections appear to be, first, the expense. Secondly several of the Officers are on duty from which they cannot be released without injury to the service. Thirdly. As the Government necessarily becomes a party to any charges or imputations, alledged against a public Officer, it would seem that the Government should be represented at the taking of testimony. In the present instance, there is no Court, no constituted authority, or legal provision, under which an agent on the part of government may be appointed, nor any specification of the points on which evidence is to be required.
From an expression in the letter of the General, “that he should unwillingly exercise his own authority in his own case,” it appears, that he considers himself, as having a right to command, and it has become necessary that this also should be determined, lest the expression unanswered might be construed into an acknowledgment of such right. When Genl. Wilkinson was recalled from the Western Army & had surrendered the command of it, to General Hampton; it was understood by me, that his Command ceased. The Command of the other Districts, with the exception of such posts as received their Orders immediately from the War-Office, had been assigned to other Officers, and it was supposed that Genl. Wilkinson could not, without special instructions, exercise any command whatever.
In the hope that the occasion will be deemed justifiable of this intrusion upon your retirement—I have the honor to remain with perfect respect, Sir, Your obedient servant,
W. Eustis.
